Citation Nr: 0947919	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased (compensable) initial 
disability rating for service-connected bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1970 to October 1973.  Service in the Republic 
of Vietnam and the award of the Combat Action Ribbon is 
indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2008 and August 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Louisville, Kentucky and Huntington, West Virginia.

Procedural history

Service connection for bilateral hearing loss was granted in 
the above-mentioned August 2005 rating decision; a 
noncompensable (zero percent) disability rating was assigned.  
Additionally, the RO denied the Veteran's claim of 
entitlement to service connection for passive aggressive 
personality disorder and major depression in the above-
mentioned March 2008 rating decision.  The Veteran 
subsequently perfected an appeal as to both issues.  

Clarification of issue

The Board observes that the Veteran asserted entitlement to 
service connection for passive aggressive personality 
disorder and major depression.  See, e.g., Veteran's initial 
claim for VA benefits dated December 2007.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently determined that when a claimant makes a 
claim of entitlement to service connection for a psychiatric 
disability, (s)he is seeking service connection any acquired 
psychiatric disability regardless of how those symptoms are 
labeled.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is 
therefore redenominating the issue on appeal as entitlement 
to service connection for a psychiatric disability, as 
instructed by the Court in Clemons.



Issues not currently on appeal

The August 2005 rating decision also granted the Veteran 
entitlement to service connection for tinnitus and assigned a 
10 percent disability rating, effective March 10, 2005.  

An August 2007 rating decision granted the Veteran 
entitlement to service connection for degenerative disc 
disease with degenerative facet joint disease of the lumbar 
spine and assigned a 40 percent disability rating, effective 
March 10, 2005.  The August 2007 rating decision also granted 
the Veteran entitlement to service connection for 
radiculopathy of the bilateral lower extremities and assigned 
a noncompensable disability rating, effective March 10, 2005.  

To the Board's knowledge, the Veteran has not disagreed with 
these decisions. Accordingly, those matters have been 
resolved.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

For reasons expressed immediately below, the Board finds that 
the issues of entitlement to service connection for a 
psychiatric disability and entitlement to an increased 
initial disability rating for service-connected bilateral 
hearing loss must be remanded for additional evidentiary 
development.




1.  Entitlement to service connection for a psychiatric 
disability.

In general, in order to establish service connection for the 
claimed disabilities, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

As to element (1), current disability, VA treatment records 
dated February 2002 to August 2008 document diagnoses of, and 
ongoing treatment for, insomnia.  See, e.g., a VA treatment 
record dated September 2006.  Accordingly, Hickson element 
(1) is met.
 
[The Board notes that the competent medical evidence of 
record does not demonstrate that the Veteran is currently 
diagnosed with major depression.  Although the Veteran 
underwent a screening evaluation for depression in March 2001 
which revealed a positive result, no diagnosis of major 
depression was rendered at that time or any time thereafter.  
The Veteran has underwent multiple depression screening 
evaluations since March 2001 which have revealed negative 
results.  See, e.g., a VA treatment record dated October 
2004.

With respect to the Veteran's claim of entitlement to service 
connection for passive aggressive personality disorder, 
personality disorders are considered to be congenital or 
developmental abnormalities, not disabilities for the 
purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2009).

The Board further notes that the medical evidence of record 
indicates that the Veteran has been diagnosed with alcohol 
abuse.  See a VA treatment record dated April 2005.  The law 
precludes compensation for primary alcohol and drug abuse 
disabilities. See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2009); VAOPGPREC 2-97 (Jan. 16, 1997).]
   

With respect to Hickson element (2), evidence of an in-
service incurrence of a disease or injury, the record clearly 
demonstrates that the Veteran was awarded the Combat Action 
Ribbon.  This arguably suggests psychic trauma.  See 38 
U.S.C.A. 1154(b) (West 2002), 38 C.F.R. 3.304(d) (2009).   
Accordingly, Hickson element (2) is also arguably satisfied.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the Veteran's insomnia, or any other 
psychiatric disability, and his period of military service.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
addresses whether the Veteran's insomnia, or any other 
psychiatric disability that he may suffer from, is related to 
his military service.  See Charles v. Principi, 16 Vet. App.  
370 (2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient medical 
evidence to decide the claim].

2.  Entitlement to an increased initial disability rating for 
service-connected bilateral hearing loss. 

The record reflects that the Veteran was afforded VA 
audiology examinations in connection with his claim in August 
2005 and August 2007.  Although the examiner provided 
audiometric findings, she did not comment on the functional 
effects caused by the hearing disability.  In Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that 
in addition to providing objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  For that 
reason, the medical evidence which is now of record is 
inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to his 
claimed psychiatric disabilities and 
service-connected bilateral hearing 
loss.  VBA should take appropriate 
steps to secure any records so 
identified and associate them with the 
Veteran's VA claims folder.

2.	VBA should then arrange for a 
psychiatrist or psychologist to 
examiner the veteran and review the 
Veteran's entire VA claims folder.  The 
examiner must provide an opinion, with 
supporting rationale, as to what is 
(are) the most likely psychiatric 
diagnosis(es); and whether it is at 
least as likely as not that any 
diagnosed psychiatric disability is 
related to the Veteran's military 
service.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

3.	VBA should also arrange for an 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss. The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability.  The 
claims folder must be made available to 
the examiner.

4.	After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 
